Citation Nr: 9918497	
Decision Date: 07/06/99    Archive Date: 07/15/99

DOCKET NO.  95-24 060A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an increased rating for residuals of 
contusions of the left ilium area with lumbosacral strain and 
arthritis, currently assigned a 20 percent disability 
evaluation.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Thomas A. Yeager, Associate Counsel


INTRODUCTION

The veteran had active military service from March 1943 to 
January 1946.

This appeal arises from a January 1995 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio, which denied a compensable rating for 
residuals of contusions of the left ilium area.  In a January 
1999 rating decision, the veteran's rating for this 
disability was increased to 20 percent, after additional 
evidence demonstrated that lumbosacral strain and arthritis 
of the lumbar spine were likely additional residuals of the 
in-service injury.  On a claim for an increased rating, the 
claimant is "presumed to be seeking the maximum benefit 
allowed by law and regulation, and it follows that such a 
claim remains in controversy where less than the maximum 
available benefit is awarded."  AB v. Brown, 6 Vet. App. 35, 
38 (1993).  Accordingly, since the veteran has not indicated 
that he wishes to withdraw his appeal, the Board retains 
jurisdiction over the veteran's claim.

FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
determination of the veteran's appeal has been obtained by 
the RO.

2.  The current residuals of the veteran's in-service left 
hip and lower back injury are manifested by limitation of 
motion of the lumbar spine, with arthritis and additional 
functional impairment due to pain.



CONCLUSION OF LAW

The criteria for a 40 percent disability evaluation for 
residuals of contusions of the left ilium area with 
lumbosacral strain and arthritis have been met.  38 U.S.C.A. 
§§ 1155, 5107(a) (West 1991 & Supp. 1998); 38 C.F.R. 
§§ 3.321(b)(1), 4.1, 4.2, 4.7, 4.27, 4.40, 4.45, 4.59, 4.72a, 
Diagnostic Codes (DC) 5003, 5010, 5292, 5295 (1998)


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran has requested an increased rating for residuals 
of contusions of the left ilium area with lumbosacral strain 
and arthritis.  Since this condition was previously service 
connected and rated, and the veteran is asserting that a 
higher rating is justified due to an increase in severity of 
the disability, his claim must be deemed "well grounded" 
within the meaning of 38 U.S.C.A. § 5107(a).  See Caffrey v. 
Brown, 6 Vet.App. 377, 381 (1994).  Under these 
circumstances, pursuant to its duty to assist, the VA may be 
required to provide a new medical examination to obtain 
evidence necessary to adjudicate the increased rating claim.  
Id., citing Proscelle v. Derwinski, 2 Vet.App. 629, 632 
(1992).  This obligation was satisfied by a December 1998 
examination at the VA Outpatient Center (VAOPC) in Columbus, 
Ohio, described below and the Board is satisfied that all 
relevant facts have been properly and sufficiently developed.

Under the laws administered by VA, disability ratings are 
determined by applying the criteria set forth in VA's 
Schedule for Rating Disabilities, which is based on the 
average impairment of earning capacity.  Individual 
disabilities are assigned separate diagnostic codes.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  Francisco v. Brown, 7 
Vet.App. 55, 58 (1994).  However, the Board must also 
consider the history of the veteran's injury, as well as the 
current clinical manifestations of its residuals and the 
overall effect that the disability has on the earning 
capacity of the veteran.  See 38 C.F.R. § 4.2.  Where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

Service connection was established for residuals of contusion 
of the left ilium area in a May 1948 rating decision; a 10 
percent disability evaluation was assigned at that time.  In 
a December 1961 rating decision, that evaluation was reduced 
to a noncompensable evaluation.  As noted in the Introduction 
portion of this decision, the RO in a January 1999 rating 
decision and in connection with this appeal, determined that 
the evidence of record indicated that the veteran's 
lumbosacral strain and arthritis were part and parcel of the 
original injury and thus, recharacterized the disability as 
residuals of contusions of the left ilium area with 
lumbosacral strain and arthritis, assigning a 20 percent 
disability evaluation from the RO recognized date of receipt 
of the claim for increase.  

The medical evidence consists of private and VA treatment 
records and examinations dating to 1994.  These demonstrate 
that the veteran has consistently complained of back pain and 
restriction of movement, but has no ascertainable symptoms 
referable to his left hip.  In this regard, on fee basis 
examination in January 1998, the veteran specifically 
indicated that he had no problems referable to his left hip.  
Following examination, the examiner concluded that 
examination of the left hip was normal and that there was no 
evidence of fatigability, pain or weakness about the left 
hip.  He noted that x-rays of the left hip showed mild 
osteoporosis or osteopenia, but was otherwise within normal 
limits.  

With respect to the veteran's lower back, the Board observes 
that private physical therapy records dated in November 1996 
indicate that the veteran's forward bending was limited at 20 
degrees due to increase in symptoms and backward bending was 
limited to 5 degrees with an increase in symptoms.  The 
veteran, however, was able to walk on his toes and heels.  
With repeat movement testing, flexion in standing increased 
back pain and stayed worse, and with extension in standing, 
there was an increase of back pain.  Flexion in lying also 
increased back pain and the veteran was unable to tolerate 
lying prone.  After undergoing physical therapy, it was noted 
that the veteran's flexion and extension of the lumbar spine 
was improved.  In a subsequent December 1996 physical therapy 
note, forward bending was to 25 degrees and backward bending 
to 10 degrees.  In a February 1997 VA progress note, it was 
indicated that the veteran had had good results with physical 
therapy, but that he still needed a heating pad for pain 
relief along with the physical therapy and naproxen.  In a 
June 1997 VA progress note, it was noted that the veteran had 
good pain control of his degenerative joint disease with 
medication, use of a TENS unit, and heating pad.  

X-rays taken at VA's Columbus OPC in December 1998 revealed 
"mild" arthritis of the lumbar vertebrae, and minor concave 
compression deformities of the L3 through L5 vertebrae, with 
partial ankylosis of the sacroiliac joints bilaterally.  With 
respect to range of motion, the Board observes that range of 
motion of the lumbar spine has varied, but has been 
consistently restricted since the veteran filed his claim.  
At the veteran's December 1998 VA examination, range of 
motion was from 20 degrees (backward) extension to 40 degrees 
(forward) flexion.  Left and right rotation and left and 
right lateral flexion were all limited to 10 degrees.  No 
"significant" pain was noted on movement, although the 
veteran has consistently reported a constant "dull" pain.  
There was no sign of neurologic impairment or radiation of 
pain from the back to the hip or legs, and no spinal 
deformity, swelling, point tenderness or discoloration.  The 
examiner concluded that the veteran had chronic low back pain 
secondary to degenerative joint disease of the lumbar spine 
with preserved neurologic function.  He found that the 
veteran had a normal gait and had no difficulty ambulating.  
The examiner indicated further, that while the veteran had 
diminished range of motion of the lumbar spine, no 
significant pain was noted with movement.  He found the 
veteran's complaints of low back pain to be disproportionate 
to the radiographic findings.

The RO has evaluated the residuals of the veteran's back 
injury under 38 C.F.R. § 4.71a, DC 5003-5295, as arthritis 
rated using the criteria for lumbosacral strain.  Hyphenated 
diagnostic codes are used when a rating under one diagnostic 
code requires use of an additional diagnostic code to 
identify the basis for the evaluation assigned.  The 
additional code is shown after a hyphen.  See 38 C.F.R. 
§ 4.27.  The criteria under DC 5295 require evidence of 
muscle spasm, loss of lateral spine motion, listing of the 
spine, loss of lateral motion, etc., which do not appear to 
be present in the veteran's case.  38 C.F.R. § 4.71a, DC 
5295.  Accordingly, the Board finds that the criteria for 
lumbosacral strain are inappropriate for rating the veteran's 
condition.

Under the rating schedule, both arthritis due to trauma and 
degenerative arthritis, established by X-ray findings, are be 
rated on the basis of limitation of motion under the 
appropriate diagnostic code for the specific joint involved.  
See 38 C.F.R. § 4.71a, DC 5003, 5010.  Limitation of motion 
of the lumbar spine is rated under 38 C.F.R. § 4.71a, DC 
5292.  Under this code, a 20 percent rating is appropriate 
for moderate impairment, while assignment of a 40 percent 
rating requires severe limitation of motion.  The veteran's 
limitation in motion has primarily been in forward flexion, 
rotation and lateral (sideways) flexion.  The findings appear 
to be most accurately characterized as "moderate" 
impairment, warranting a 20 percent evaluation.  

However, it is also apparent that the veteran's lower back is 
characterized by pain, as demonstrated by the subjective 
complaints reported by the veteran and the objective findings 
demonstrated on at least some of the examinations and/or 
treatment.  The functional limitation of the lumbar spine 
(i.e., restricted movement) appears to be due, in part, to 
this pain.  The Board observes that the December 1998 
examiner found that the veteran had no significant pain with 
movement and that the veteran's complaints of pain were 
disproportionate to the radiographic findings.  However, the 
other medical evidence of record does reflect greater 
restriction of movement with pain.  As such, the Board finds 
that with resolution of reasonable doubt in the veteran's 
favor, the veteran's back disability more nearly approximates 
the criteria required for a 40 percent disability evaluation 
under DC 5292, particularly when the provisions of 38 C.F.R. 
§§ 4.40, 4.45 are considered.  See DeLuca v. Brown, 8 
Vet.App. 202 (1996); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.59.

The Board notes that when evaluating the severity of a 
disability, consideration must be given to the potential 
application of various other provisions of 38 C.F.R. Parts 3 
and 4, whether or not they were raised by the veteran.  See 
Suttmann v. Brown, 5 Vet.App. 127, 133 (1993); Schafrath v. 
Derwinski, 1 Vet.App. 589, 592-593 (1991).  As noted above, 
X-rays taken at the December 1998 VA examination revealed 
"partial ankylosis" of the sacroiliac joints bilaterally.  
However, since this is a fixed joint, rather than a moveable 
one, and there is no evidence that the partial ankylosis 
described has any impact on the veteran's lower back 
condition, no higher or separate rating is available.  See 
38 C.F.R. § 4.66 (1998).  As there is no indication of 
involvement of other areas of the spine, or of any neurologic 
or disc pathology, other rating criteria for the back are 
similarly inapplicable.

Finally, when evaluating a rating claim (initial or 
increased), the Board may affirm an RO's conclusion that a 
claim does not meet the criteria for submission for an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1), or 
it may reach such a conclusion on its own.  See Floyd v. 
Brown, 8 Vet.App. 88, 96 (1996); Bagwell v. Brown, 9 Vet.App. 
337, 338-339 (1996).  In the present case, the Board notes 
that there has been no assertion or showing that the 
veteran's service-connected disability has caused marked 
interference with employment or necessitated any periods of 
hospitalization.  In the absence of such factors, the Board 
finds that the record does not present such "an exceptional 
or unusual disability picture as to render impractical the 
application of the regular rating schedule standards" and 
need not remand this matter to the RO for consideration.  See 
Bagwell, 9 Vet.App. at 338-339; Shipwash v. Brown, 8 Vet.App. 
218, 227 (1995).



ORDER

A 40 percent disability evaluation for residuals of 
contusions of the left ilium area with lumbosacral strain and 
arthritis is granted, subject to the laws and regulations 
governing the payment of monetary benefits.



		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals



 

